Case: 14-11785    Date Filed: 12/23/2014     Page: 1 of 4


                                                           [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-11785
                        Non-Argument Calendar
                      ________________________

        D.C. Docket Nos. 1:13-cv-03975-RWS; 03-bkc-94405-PWB



In Re: ARTHUR LEWIS GHEE,

                                              Debtor.
____________________________________

ARTHUR LEWIS GHEE,

                                                              Plaintiff-Appellant,

                                versus

DEPARTMENT OF HUMAN RESOURCES,
(Montgomery, AL),
DALLAS COUNTY DEPARTMENT OF HUMAN RESOURCES,

                                                           Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (December 23, 2014)
              Case: 14-11785     Date Filed: 12/23/2014   Page: 2 of 4


Before TJOFLAT, JORDAN, and ANDERSON, Circuit Judges.

PER CURIAM:

      In April 2003, Arthur Lewis Ghee filed for Chapter 7 bankruptcy protection,

listing a debt claimed by the Alabama Department of Human Resources for unpaid

interest that had accrued on his child-support arrears pursuant to Alabama law.

In August 2003, the bankruptcy court issued a discharge order. Subsequently, the

Alabama Department of Human Resources engaged in various activities to try to

collect the debt, eventually obtaining an Alabama judgment against Mr. Ghee for

the unpaid child-support interest.

      In 2011, Mr. Ghee filed a pro se adversarial action in bankruptcy court,

arguing that the Alabama Department of Human Resources’ collection activities

violated the discharge injunction under 11 U.S.C. § 524, and seeking to enjoin any

future collection activities. Mr. Ghee also disputed that he owed any child-support

interest, and if so, the amount he owed. The Alabama Department of Human

Resources moved for summary judgment, arguing that the child-support interest

debt was not discharged by the bankruptcy court’s August 2003 discharge order.

      The bankruptcy court granted summary judgment for the Alabama

Department of Human Resources and abstained pursuant to 28 U.S.C. § 1334(c)(1)

from determining the amount of child-support interest Mr. Ghee owed under




                                         2
              Case: 14-11785     Date Filed: 12/23/2014   Page: 3 of 4


Alabama law. The district court affirmed the order, which Mr. Ghee, proceeding

pro se, now appeals.

      “We review the district court’s decision to affirm the bankruptcy court de

novo, which allows us to assess the bankruptcy court’s judgment anew, employing

the same standard of review the district court itself used.” In re Globe Mfg. Corp.,

567 F.3d 1291, 1296 (11th Cir. 2009). Upon review of the record and the parties’

briefs, we affirm.

      The bankruptcy court properly determined that any interest Mr. Ghee owed

on child-support arrears under Alabama law was not discharged by the bankruptcy

court’s August 2003 discharge order, as pre-petition child-support interest is part

of a non-dischargeable child-support obligation under 11 U.S.C. § 523(a)(5)

(2002). See In re Diaz, 647 F.3d 1073, 1089-90 & n.14 (11th Cir. 2011) (“[I]t is

clear that pre-petition interest . . . [is] part of a nondischargeable child-support

obligation. . . .”).   As such, the Alabama Department of Human Resources’

attempts to collect that interest could not have violated 11 U.S.C. § 524’s discharge

injunction, and the bankruptcy court’s granting of the motion for summary

judgment was appropriate. See id. at 1090 (“[T]he bankruptcy court was mistaken

in its belief . . . that the Florida DOR’s and Virginia DSS’s post-discharge efforts

to collect unpaid interest on Diaz’s child-support obligation could constitute

violations of the discharge injunction.”).


                                             3
               Case: 14-11785      Date Filed: 12/23/2014     Page: 4 of 4


       We lack jurisdiction to review the bankruptcy court’s decision to abstain

from deciding whether Mr. Ghee owes child-support interest pursuant to his

divorce decree and state law, and, if so, the amount he owes. See 28 U.S.C.

§ 1334(d) (“Any decision to abstain or not to abstain made under subsection (c) . . .

is not reviewable by appeal or otherwise by the court of appeals under section

158(d), 1291, or 1292 of this title . . . .”); In re Harrell, 754 F.2d 902, 907 (11th

Cir. 1985) (holding that a bankruptcy court’s inquiry is properly limited to

determining whether the obligation at issue is a support obligation as opposed to a

property settlement and rejecting the “Debtor’s attempt to expand the

dischargeability issue into an assessment of the ongoing financial circumstances of

the parties to a marital dispute”). See also Stern v. Marshall, 131 S. Ct. 2594, 2620

(2011) (noting that § 1334(c) applies to bankruptcy courts).1

        Accordingly, the bankruptcy court’s grant of summary judgment for the

Alabama Department of Human Resources is AFFIRMED, and Mr. Ghee’s appeal

of the bankruptcy court’s abstention is DISMISSED for lack of jurisdiction.




1
  We find no merit to Mr. Ghee’s unsubstantiated argument that the bankruptcy court and the
district court violated his right to equal protection of the laws or his right to contract.
                                            4